Case: 19-40171      Document: 00515079612         Page: 1    Date Filed: 08/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-40171                           August 16, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR MANUEL ROBLEDO-CUEVAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:18-CR-400-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Victor Manuel Robledo-Cuevas was convicted of conspiracy to import 5
kilograms and more of a mixture and substance containing a detectable
amount of cocaine and of importation of 5 kilograms and more of a mixture and
substance containing a detectable amount of cocaine, and he was sentenced
within the guidelines range to concurrent 57-month terms of imprisonment
and to concurrent three-year periods of supervised release. In this appeal, he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40171     Document: 00515079612     Page: 2   Date Filed: 08/16/2019


                                  No. 19-40171

argues that the factual basis is insufficient to support his conviction because it
does not establish that he knew the type and quantity of drugs involved with
his offense. He concedes that this argument is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), and he has filed an unopposed
motion for summary disposition based on Betancourt.
      As Robledo-Cuevas acknowledges, Betancourt reiterated that a
defendant’s knowledge of the type and quantity of drugs is not an element of a
federal drug offense. Id. This case thus forecloses his argument concerning
the necessity of the factual basis establishing his knowledge of the type and
quantity of drugs involved with his offense. See id. His motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                        2